      Case 1:17-cr-00548-PAC Document 112 Filed 07/09/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
UNITED STATES OF AMERICA                             :          17 Cr. 548 (PAC)
                                                     :
-v-                                                  :   NOTICE OF WITHDRAWAL
                                                     :        AS COUNSEL
JOSHUA ADAM SCHULTE,                                 :

                                    Defendant.       :
-----------------------------------------------------X

        PLEASE TAKE NOTICE that, pursuant to Rule 1.4 of Local Rules for the United

States District Courts for the Southern and Eastern Districts of New York, I, Lauren M.

Dolecki, co-counsel for the defendant in the above-entitled action, hereby withdraw as an

attorney of record, because as of July 2, 2019, I am no longer affiliated with the Federal

Defenders of New York. Counsel from the Federal Defenders of New York will continue

to serve as counsel of record to the defendant in the above-referenced matter.

        Therefore, I hereby request that the Court grant my withdrawal and that my

appearance by removed from the docket.


Date: New York, New York
      July 9, 2019
                                                         Respectfully Submitted,
                                                         DEBEVOISE & PLIMPTON LLP

                                                         By: /s/ Lauren M. Dolecki
                                                         Lauren M. Dolecki
                                                         919 Third Avenue
                                                         New York, NY 10022
                                                         (212) 909-6000

SO ORDERED:
Dated:
